Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 16,
2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00234-CV

                          EDWARD DAVIS, Appellant
                                        V.

     VINTAGE LAKES COMMUNITY ASSOCIATION, INC., Appellee

                 On Appeal from the Co Civil Ct at Law No 3
                           Harris County, Texas
                      Trial Court Cause No. 1025484

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed March 5, 2013. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On March 26, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided
this court with proof of payment for the record.

      On April 26, 2013, appellee filed a motion to dismiss for want of
prosecution. Appellant filed no response. The motion is granted.

      Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                         2